Citation Nr: 1819510	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-36 697	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1961 to December 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In February 2018, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the Veteran's psychiatric disorder was initially claimed as an anxiety disorder; however with the Board has broadened that issue on appeal to include other diagnosed acquired psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The probative evidence of record indicates that it is as least as likely as not that the Veteran's acquired psychiatric disability is causally related to an in-service event.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants entitlement to service connection for an acquired psychiatric disability.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's psychiatric disability is related to service.  

With respect to a current disability, the record reflects that a diagnosis of other specified trauma and stressor-related disorder was made in a January 2015 VA examination.  The Board notes that while the record also reflects treatment for PTSD and diagnoses of anxiety disorder NOS and depressive disorder, the January 2015 VA examiner noted that the Veteran did not meet all of the diagnostic criteria for PTSD.  However, the examiner opined that a diagnosis of other specified trauma and stressor-related disorder was appropriate.

As such, the Board finds that the Veteran has established a current disability of other specified trauma and stressor-related disorder for the purposes of service connection.

With respect to an in-service event or injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of other specified trauma- and stressor-related disorder or any other acquired psychiatric disorder, and the claimed stressful events are also not shown in the service records.  However, throughout the pendency of the appeal, the Veteran has consistently and credibly reported that he experienced traumatic events while serving in West Germany, including witnessing East German civilians shot and killed while attempting to cross from East Germany to West Germany.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006); Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

The record contains a June 2015 administrative decision that was unable to confirm the Veteran's in-service stressor because deaths of civilians are "extremely difficult" to confirm, particularly if the deaths did not arise from United States action.  The Board nonetheless finds that the situations described are consistent with the circumstances of the Veteran's service and notes that there is no evidence directly contradicting the Veteran's assertions.  Therefore, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.

With respect to a nexus between the current disability and the in-service event or injury, the Veteran was afforded a VA examination in January 2015 which diagnosed him with other specified trauma and stressor-related disorder.  In rendering this diagnosis, the examiner stated that the Veteran's symptoms, though not fully meeting the criteria for PTSD, do derive from the events of military service.  Specifically, the Veteran's disability derives from seeing East Germans shot and killed as they attempted to cross into West Germany.  

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  In this case, it is clear that the examiner fully reviewed the Veteran's medical history and records in rendering an opinion.  Moreover, though the opinion does not contain the standard "at least as likely as not" language, it clearly states that the Veteran's symptoms and diagnosis derive from his military service and provides the degree of certainty required for medical nexus evidence.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the competent medical evidence reflects that the Veteran's currently diagnosed other specified trauma and stressor-related disorder is etiologically related to active duty service.  As such, service connection is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for other specified trauma and stressor-related disorder is granted.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


